DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/15/2021 has been entered. Claims 1-3 and 5-15 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/15/2021.

Claim Objections
Claims 1, 7 and 15 are objected to because of the following informalities:
Claim 1 lines 16 and 18 read “are adjacent to and face the”, --is adjacent to and faces the-- is suggested.
Claim 7 line 8 reads “the other”, --another-- is suggested.
Claim 15 line 6 reads “the other end”, --another end-- is suggested.
Claim 15 line 7 reads “of other”, --of another-- is suggested.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 lines 3-4 recite the limitation “the recess portions of the adjacent rotatable members”. However, claim 1 recites the limitation “at least one of the first face portion and the second face 
Claim 7 line 2 reads “comprising two rotatable members”. It is unclear if this limitation is referring to the plurality of rotatable members recited in claim 1, or if this limitation is requiring an additional two rotatable members.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siee (EP 2859998 A1) in view of Wikipedia.
Regarding claim 1, Siee discloses an externally-driven joint structure (see Fig. 1, 2 and see Fig. 6) comprising: a shaft member (shaft of 21) that extends in an axial direction (along axis A); and a plurality of rotatable members (21, 22) that are arranged along the axial direction, and are coupled with each other by the shaft member in an axially rotatable manner (see Fig. 6), wherein each of the rotatable members comprises: a pair of face portions (see annotated Fig. 6 below, 221p, B; 221p, C) that face away from each other in the axial direction (see Fig. 6), a side wall portion (see annotated Fig. 6 below, D, E) that is arranged along outer circumferential edges of the pair of face portions (see Fig. 6), and at least one coupling portion (hole in 221p) that is arranged at the face portions (see Fig. 6) or the side wall portion, and is coupled with a link member (see Fig. 1, 3a, 3b) constituting a link of a robot (see Abstract, wherein the invention concerns a modular robotic kit), wherein the plurality of rotatable members include a first rotating member (21) and a second rotating member (22) that are adjacent to each other in the axial direction (see Fig. 6), the pair of face portions of the first rotating member include a first face portion (see annotated Fig. 6 below, B) that are adjacent to and face the second rotating member (see Fig. 6), the pair of face portions of the second rotating member include a second face portion (see annotated Fig. 6 below, C) that are adjacent to and face the first rotating member (see Fig. 6), and at least one of the first face portion and the second face portion (see annotated Fig. 6 below, C) is provided with a recess portion (see annotated Fig. 6 below, when the first and second portions of 22 are combined, the housing 25 forms an internal recess) with a shape that allows a bearing (26) in the shape of a ring (see Fig. 6) to be accommodated between rotatable members that are adjacent to each other in the axial direction (see Fig. 6). Siee fails to disclose a bearing that receives a force that acts in the axial direction. However, Wikipedia teaches a bearing that receives a force that acts in the axial direction (see attached NPL, thrust bearing). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Siee with a thrust bearing, as taught by Wikipedia, to provide a bearing which permits rotation between parts which is also designed to support a predominantly axial load (see attached NPL, first paragraph). In other words, a thrust bearing allows for both axial and rotational loads while the bearings of Siee only allow for a rotational load.
Regarding claim 2, Siee discloses at least one rotatable member (22) of the plurality of rotatable members comprises a plurality of the coupling portions (holes in 221p) arranged at the side wall portion (see Fig. 6).
Regarding claim 5, Siee discloses an encoder (28) for detecting a relative rotational angle between the rotatable members that are adjacent to each other in the axial direction is further accommodated between the recess portions (recess in 25; Note: claim 1 only requires a single recess) of the adjacent rotatable members (21, 22).

Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siee (EP 2859998 A1) in view of Wikipedia and Docimo (US 20160178000 A1).
Regarding claim 7, Siee discloses two rotatable members (21, 22), wherein the coupling portions (holes in 211p) of the rotatable members are arranged symmetric about the axial direction along axis A) such that, even when the joint structure is reversed about an axis that is perpendicular to the axial direction, the joint structure can be used while a positional relationship between the link members is maintained (see annotated Fig. 6 below, wherein rotation about an axis F would still allow the , one of the two rotatable members (21) is formed in one piece with the shaft member (shaft of 21), the other rotatable member (22) of the two rotatable members has a through hole (hole in 25) into which the shaft member is allowed to be inserted (see Fig. 6), and a radial bearing (26). Siee fails to disclose the radial bearing is arranged so as to be interference-fitted to the shaft member and clearance-fitted to an inner circumferential wall of the through hole, or so as to be clearance-fitted to the shaft member and interference-fitted to the inner circumferential wall of the through hole. However, Docimo teaches the radial bearing (see Fig. 4, 1) is arranged so as to be interference-fitted to the shaft member (51) and clearance-fitted to an inner circumferential wall of the through hole (50), or so as to be clearance-fitted to the shaft member and interference-fitted to the inner circumferential wall of the through hole (see paragraph [0003], wherein there may be a fixed or press fit bearing…and a floating or loose fit bearing). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Siee with a radial bearing having an interference fit to the shaft member and a clearance fit to the inner circumferential surface of the wall, or having a clearance fit to the shaft member and an interference fit with the inner circumferential surface of the wall, as taught by Docimo, since fixed or press fit bearings locate the assembly and floating or loose fit bearings allow for thermal expansion or contraction (see paragraph [0003]).
Regarding claim 15, Siee discloses a link mechanism (see Fig. 1). The combination of claim 7 elsewhere above would necessarily result in the following limitations: the joint structure according to claim 7 (see rejection of claim 7 above). Siee fails to disclose two or more joint structures. However, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Further motivation exists for providing two or more joint structures since one of ordinary skill in the art would have known that additional joint structures allow the link structure to have a longer reach and achieve more precise movements. As a result of the combination, the following limitations would necessarily result: the link member (see Fig. 1, 3a, 3b) that is coupled with two joint structures (2; first shown in Fig. 1, second at the end of 3b) of the two or more joint structures , one end of the link member (right side of 3b) being coupled with one of the at least one coupling portion of one of the two rotating members (holes of 221 of 21), the other end of the link member (left side of 3b) being coupled with one of the at least one coupling portion of other of the two rotating members (holes of 221 of 22), wherein the two joint structures that are adjacent to each other via the link member are arranged such that one of the joint structures is used in a state of being reversed about an axis that is perpendicular to the axial direction with respect to the other joint structure so that the rotatable members face each other in the direction that is perpendicular to the axial direction (see annotated Fig. 6 below, rotation around F would allow the joints to still be used).


    PNG
    media_image1.png
    778
    675
    media_image1.png
    Greyscale

1 - EP 2859998 A1 Fig. 6 Annotated


Allowable Subject Matter
Claims 10-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 09/14/2021, with respect to claims 1 and 4, have been considered but are moot in view of the new grounds of rejection that were necessitated by an amendment. The Examiner notes that while the same references are cited, different teachings have been used in the rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658